Citation Nr: 0011503	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for spinal disability 
as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
June 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The May 1995 rating decision denied service connection for a 
spine disability and continued the 10 percent rating for a 
right knee disability.  The March 1996 rating decision denied 
service connection for a spine disability and increased the 
rating to 20 percent for a right knee disability since 
January 1994.  


FINDINGS OF FACT

1.  The veteran has worn a right knee brace since separation 
from service.  

2.  Range of motion of the right knee is 5-125 degrees.  

3.  The objective medical evidence does not show recurrent 
subluxation, lateral instability, a dislocated semilunar 
cartilage, effusion, locking, crepitation, excess 
fatigability, incoordination, swelling, muscle spasm, 
deformity, or atrophy of disuse of the right knee.  

4.  The medical evidence includes a diagnosis of a current 
spinal disability.  

5.  The December 1997 examiner opined that the veteran's back 
problems were related to knee pain.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased rating for a 
right knee disability, currently evaluated as 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5259, 5260, and 5261 (1999).  

2.  The claim of entitlement to service connection for a 
spinal disability as secondary to a service-connected right 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim of entitlement to an increased rating for a right 
knee disability,
currently evaluated as 20 percent disabling

Factual Background

The veteran underwent an arthrotomy of the right knee and 
removal of an osteocartilaginous body in May 1944 in service.  
A July 1945 potential employer examination report stated that 
the veteran's health was acceptable for work that did not 
require standing too long or walking.  

The April 1976 letter from the veteran's private neurologist 
stated that the veteran worked as a boiler repair man and 
cleaner.  The July 1977 application for a clothing allowance 
showed that the veteran used a right knee brace with metal 
inserts.  The February 1978 income statement alleged that the 
veteran was self-employed installing and repairing dry 
cleaning equipment and plants.  The April 1978 diagnoses 
included status post meniscectomy of the right knee.  

The veteran's December 1988 letter reported that he had sold 
his dry cleaning business.  The July 1994 letter from a 
private clinic stated that the veteran had chronic right leg 
pain that had increased in severity.  

The veteran underwent a VA examination in July 1994.  
Physical examination of the right knee revealed no swelling, 
redness, or other abnormality.  Passive ranging of the knees 
revealed no grating or crepitation.  There was no lateral 
instability.  Range of motion of the right knee was 0-105 
degrees.  The diagnosis was internal derangement of the right 
knee and degenerative arthritis.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in February 1996.  He 
wore a knee brace to help with stability.  The veteran 
testified that he received Social Security Disability (SSD) 
benefits because of his knee since 1975.  Transcript 
(February 1996), pages 17-18.  He testified that the SSD 
doctor told him that he could go back to work if he found a 
job where he could sit part of the time.  Transcript 
(February 1996), page 5.  He testified that he lost jobs over 
his right knee problems.  Transcript (February 1996), page 
14.  He testified that when he worked hard for any length of 
time, his leg gave out on him.  Transcript (February 1996), 
page 23.  The veteran had right knee pain and swelling when 
he walked any length of time.  Other than a small bag, the 
veteran could not lift a bag of groceries because of the 
pressure on his right knee.  Transcript (February 1996), page 
15.  The veteran testified that he could not rise from a 
sitting position without assistance.  Transcript (February 
1996), page 22.  The doctor told the veteran to use crutches 
or a cane to ambulate but he never had to.  Transcript 
(February 1996), page 23.  

The veteran underwent a VA examination in December 1997.  The 
veteran reported constant instability, giving out, and pain 
in his right knee, worse with walking and using stairs.  He 
reported wearing a knee brace and taking Motrin for pain 
control.  Range of motion of the right knee was 5-125 
degrees.  He was stable to varus and valgus stress, and there 
was no varus deformity or effusion.  The veteran had crepitus 
with flexion and extension of the right knee.  X-rays of the 
right knee showed mild degenerative joint disease of the 
right knee.  The diagnoses included mild degenerative joint 
disease of the right.  

The veteran underwent a VA examination in October 1998.  The 
veteran's claims folder was reviewed.  The veteran reported 
first injuring his back in 1960 while climbing a ladder 
because his knee gave out and shifted the ladder.  In an 
attempt to prevent injury, the veteran's foreman moved a 
nearby truck but instead caught the end of the shifted ladder 
causing it to pull out from under the veteran.  The veteran 
fell and injured his back.  He reported a history of his 
right knee giving-out with dislocation and swelling.  He had 
not had dislocation of his kneecap with significant swelling 
in many, many years.  The veteran ambulated with a knee brace 
that looked brand new.  He had full range of motion of his 
right knee with normal patella tracking.  There was no 
ligament laxity noted.  X-rays of the right knee showed 
degenerative joint disease and spur formation at the patella.  
The assessment included a history of patella dislocation of 
the right knee and significant post-traumatic 
osteoarthropathy of the right knee.  

The veteran underwent a VA examination in May 1999.  The 
veteran's medical records were reviewed prior to the 
examination.  The veteran reported swelling, clicking, 
popping, and catching in his right knee.  Right knee pain was 
worse on standing, bending, sitting, walking, and lifting.  
He had to use a cane and brace for the right knee.  The 
veteran's gait was somewhat slow.  The right knee showed 2+ 
crepitus.  There was tenderness at the medial aspect of the 
femoral condyle and the mid medial joint line.  Range of 
motion of the right knee was 0-140 degrees, with no evidence 
of limitation of motion or function due to pain or weakened 
movement.  There was patellar instability but no true 
dislocation.  Motor strength of the right knee was normal.  
X-rays of the right knee showed some mild degenerative 
findings.  The examiner opined that, with regard to overall 
function of the right knee, the veteran should not be 
running.  Without considering the veteran's neck and back 
status, he was able to lift and carry 50 pounds on an 
occasional basis and 25 pounds on a frequent basis.  Standing 
and walking would not be limited.  He should climb stairs 
only rarely.  Bending and stooping were not limited.  
Squatting should be done on an occasional basis.  The 
diagnoses included status post-right knee open procedure 
1943, patellar instability of the right knee, and mild 
degenerative joint disease of the right knee.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45(f) (1999).  

Recurrent subluxation or lateral instability of the knee 
warrants a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is assigned a 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

Removal of symptomatic semilunar cartilage warrants to a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  

Limitation of the flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
assigned a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
rating, extension to 15 degrees warrants a 20 percent rating, 
extension to 20 degrees warrants a 30 percent rating, 
extension to 30 degrees warrants a 40 percent rating, and 
extension to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257, because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his right knee pain had increased.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5257.  The October 1998 examiner 
noted a history of patellar dislocation and the veteran 
reported constant instability in December 1997.  However, the 
right knee was stable to varus and valgus stress in December 
1997 and there was no ligament laxity in October 1998.  A 
rating higher than 20 percent was not warranted because the 
objective medical evidence did not show recurrent subluxation 
or lateral instability.  

A rating is not available under the criteria of Diagnostic 
Code 5258.  Although the veteran reported frequent episodes 
of right knee pain, the objective medical evidence did not 
reveal a dislocated right semilunar cartilage or evidence of 
effusion or locking.  The October 1998 examiner stated that 
the veteran had not had dislocation of his kneecap in many 
years.  Accordingly, a rating is not available under 
Diagnostic Code 5258.  

Although the veteran underwent an arthrotomy of the right 
knee in May 1944 in service, a rating higher than 10 percent 
is not available under Diagnostic Code 5259.  

Range of motion of the right knee was 5-125 degrees in 
December 1997.  Thus, the veteran could bend his right knee 
to 125 degrees rather than to the normal 140 degrees and 
straighten his right leg to 5 degrees under the horizontal 
rather than to the horizontal.  The veteran was able to bend 
his right knee well past the 60 degrees limitation required 
for a noncompensable rating under Diagnostic Code 5260 and to 
5 degrees under the horizontal, which qualified for a 
noncompensable rating under Diagnostic 5261.  Consideration 
of additionally disabling functional loss and pain further 
supported continuation of a rating no higher than 20 percent 
because the objective medical evidence did not show 
crepitation, excess fatigability, incoordination, swelling, 
deformity, or atrophy of disuse.  A rating higher than 20 
percent was not available under the criteria of Diagnostic 
Codes 5003 and 5010.  Although the veteran subjectively 
complained of pain in his right knee and limitation of 
extension motion met the minimum noncompensable criteria, the 
medical evidence did not include objective findings of 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Instead, the October 1998 examiner stated that the 
veteran had not had swelling in his right kneecap in many 
years.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Although the veteran's representative alleged in July 1997 
that pain, instability, and restricted motion of the 
veteran's knee justified an extraschedular rating, 
exceptional circumstances have not been demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1999).  Extraschedular considerations are 
inapplicable because the evidence does not show that the 
service-connected right knee disability markedly interferes 
with employment or causes frequent hospitalizations.  
Instead, the veteran was self-employed installing and 
repairing dry cleaning equipment and running a dry cleaning 
business in 1978, over 30 years after separation from 
service.  


The claim for service connection for a spinal disability
as secondary to the service-connected right knee disability

Factual Background

The November 1943 induction examination report stated that 
the veteran's spine was normal, and no pertinent defects or 
diagnoses were noted.  Service medical records did not 
mention treatment or diagnosis of a spine disability.  The 
veteran received an honorable medical discharge in June 1945 
after the Medical Examination Board found a mental 
deficiency.  

The April 1976 letter from the veteran's private neurologist 
stated that the veteran suffered a fall 13 years ago that 
injured his back.  In April 1978, the veteran reported pain 
in his lower back and the back of his neck.  The diagnoses 
included status post cervical spine fusion and status post 
lumbar spine fusion and laminectomy.  The May 1979 treatment 
report stated that the veteran's back was sore following a 
motor vehicle accident, and the examiner noted multiple prior 
back surgeries.  The impression was muscle strain of the neck 
and back and degenerative joint disease of the thoracic 
spine.  

The March 1994 diagnoses were post-operative changes 
posteriorly from L3 through L5 without evidence of scar 
deforming the thecal sac or neuroforamina; disc and severe 
facet disease resulting in severe canal stenosis at L2/3 and 
L3/4 in addition to mild to moderate bilateral foraminal 
stenosis at these levels; and disc bulge in addition to right 
paracentral 4 millimeter disc protrusion at L1/2 resulting in 
mild to moderate canal stenosis and bilateral mild foraminal 
stenosis.  

In April 1994, the veteran's private doctor stated that his 
original mid back pain developed in 1960.  The impression was 
spinal stenosis and nerve root compression.  

In February 1995, the veteran reported back pain and numbness 
for the past 35 years.  The assessment was spinal stenosis, 
myofascial pain syndrome, and chronic low back pain.  When 
the veteran underwent a lumbar laminectomy in September 1995, 
the examiner stated that the veteran had a long history of 
low back pain and apparent back trauma in 1943.  In June 
1995, the veteran reported blunt trauma to his low back area 
in 1960.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in February 1996.  The 
veteran testified that in 1960 his right knee gave out on him 
while he was climbing a ladder and caused the ladder to 
shift.  Transcript (February 1996), page 4.  He testified 
that he wore a knee brace that caused the ladder to shift.  
He testified that the ladder was not actually falling but had 
moved a little bit.  Transcript (February 1996), page 9.  He 
fell after his foreman caught the ladder with the boom on a 
truck, pulling the ladder out from under him.  Transcript 
(February 1996), pages 4, 9, and 10.  He testified that he 
never had back problems or complaints in service.  He 
testified that a doctor told him that abnormal walking might 
have abnormally worn his back.  Transcript (February 1996), 
page 4.  The veteran testified that he wore a wrap-around 
back brace made of solid pieces of plastic.  Transcript 
(February 1996), page 6.  

The veteran underwent a VA examination in December 1997.  The 
veteran reported an injury to the spine in 1960 when he 
climbed up a ladder, his right knee gave out on him, and he 
fell and landed on an angle iron.  He underwent several back 
surgeries since then.  He reported constant back pain that 
radiated down into the right lower extremity with numbness.  
The diagnoses included continuing neck pain status post 
multi-level fusion of the cervical spine with neuroforaminal 
stenosis, multiple level laminectomies with posterior and 
posterior/lateral fusions with mild spondylolisthesis.  The 
veteran had continuing radiculopathy down the right lower 
extremity.  However, generalized weakness in the bilateral 
lower extremities was not secondary to spinal stenosis or 
cord compression, as noted by the MRI.  The examiner opined 
that the veteran's back problems were related to knee pain 
because he developed low back and cervical problems after the 
veteran's right knee gave out on him on the ladder.  

The veteran underwent a VA examination in October 1998.  The 
veteran's claims folder was reviewed.  The veteran reported 
first injuring his back in 1960 while climbing a ladder 
because his knee gave out and shifted the ladder.  In an 
attempt to prevent injury, the veteran's foreman moved a 
nearby truck but instead caught the end of the shifted ladder 
causing it to pull out from under the veteran.  The veteran 
fell and injured his back.  The veteran reported low back 
pain and pain and numbness into his toes.  The assessment 
included post-traumatic lumbar spondylosis and congenital 
contained radiculopathy status post a multiple-operated back.  
The examiner opined that the veteran's fall to the ground 
from the ladder started his back complaints.  

In May 1999, the veteran told the RO that he did not have any 
medical records of back treatments in his possession.  

The veteran underwent a VA examination in May 1999.  The 
veteran's medical records were reviewed prior to the 
examination.  In the 1960 fall from the ladder, the veteran 
sustained a fracture of the right hand and back and knee pain 
at the time.  The veteran reported an anterior cervical 
diskectomy and fusion in 1960, a lumbar spinal fusion in 
1975, a posterior cervical laminectomy in 1977, and a lumbar 
laminectomy in 1997.  The veteran reported low back pain.  
The veteran's gait was somewhat slow.  The examiner opined 
that the right knee pathology did not cause the veteran's 
cervical, thoracic, or lumbar spine pathology.  The veteran 
did not have any symptomatology in the cervical, thoracic, or 
lumbar spine areas until after the 1960 fall in a civilian 
setting.  The examiner opined that there was no basis to find 
aggravation of nonservice-connected cervical, thoracic, or 
lumbar conditions as a result of the right knee pathology.  
The diagnoses included status post anterior cervical 
diskectomy and fusion and posterior cervical laminectomy, 
status post lumbar laminectomy in 1995, and status post 
lumbar spinal fusion.  


Criteria

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C. § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  Where a veteran claims a new disease or 
disability that is the result of his service-connected 
disability, competent evidence must be submitted to make the 
claim well grounded.  See Jones (Wayne) v. Brown, 7 Vet. 
App. 134 (1994).  


Analysis

The evidence does not reflect that a spinal disability was 
present in service and it is not otherwise contended.  It is 
argued that the veteran's spinal disability is the result of 
a fall due to his right knee disability.  The claim of 
entitlement to service connection for a spinal disability as 
secondary to a right knee disability is well grounded.  The 
evidence included a current diagnosis of a spinal disability.  
The diagnoses from March 1994 to May 1999 included post-
operative changes, disc and facet disease, spinal stenosis, 
nerve root compression, myofascial pain syndrome, chronic low 
back pain, spondylolisthesis, post-traumatic lumbar 
spondylosis, and radiculopathy down the right lower 
extremity.  

For the limited purpose of well grounding the claim, the 
evidence also included a medical opinion providing a nexus 
between the current spine disability and the service-
connected right knee disability.  The December 1997 examiner 
opined that the veteran's back problems were related to knee 
pain because he developed low back and cervical problems 
after the veteran's right knee gave out on him on the ladder, 
and the October 1998 examiner opined that the veteran's fall 
to the ground from the ladder started his back complaints.  
Accordingly, the claim of entitlement to service connection 
for a spine disability as secondary to a right knee 
disability is well grounded. 



ORDER

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling, is 
denied.  

The claim of entitlement to service connection for a spinal 
disability as secondary to a service-connected right knee 
disability is well grounded.  


REMAND

Several examiners opined that the veteran's back disability 
began in 1960 after he fell from the ladder in the civilian 
workplace.  The veteran testified that he fell because his 
right knee brace caused the ladder to shift after his right 
knee gave out and that he was treated at L.B. Memorial 
Hospital for back injuries soon after the fall.  In addition, 
the November 1988 eligibility verification report stated that 
a Dr. Schwarz and a Dr. Morgan treated the veteran.  The 
medical records for these 3 health care providers are not 
included in the claims folder.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Although the veteran received VA examinations, 
filed lay statements with the RO, and provided sworn 
testimony at a regional office hearing, the VA still has a 
duty to assist in obtaining additional medical records from 
L.B. Memorial Hospital, Dr. Schwarz, Dr. Morgan, and other 
doctors who treated the veteran for back injuries.  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for back disorders since 
1959.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  In particular, 
the RO should request and obtain, if 
possible, medical records from L.B. 
Memorial Hospital, Dr. Schwarz, and Dr. 
Morgan.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a spinal disability as 
secondary to the service-connected right 
knee disability based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  	

 

